Citation Nr: 0018541	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  99-05 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for stress reaction of both 
feet, claimed as stress fractures of both legs.  


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1983 to 
February 1986.

The issue on appeal arises from a March 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.  


FINDINGS OF FACT

The veteran's allegation that she has stress reaction of both 
feet, claimed as stress fractures of both legs, which is 
related to service is not supported by any medical evidence 
that would render the claim plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim concerning service connection for stress reaction of 
both feet, claimed as stress fractures of both legs.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records reflect, in pertinent part, that the 
veteran underwent an enlistment examination in November 1982.  
Prior to the examination, she denied any history of swollen 
or painful joints, leg cramps, broken bones, arthritis, 
rheumatism, or bursitis, bone, joint or other deformity, 
lameness, "trick" or locked knee, or foot trouble.  Upon 
examination, the veteran's lower extremities and feet were 
normal.  

In April 1983, the veteran sought acute medical care after 
complaining of a three week history of feet pain.  There was 
no history of trauma.  Upon examination, no redness was 
found, although the veteran's feet were swollen and tender 
around the ankles, top of feet, and Achilles tendon.  Pain 
reportedly increased with marching, running, and prolonged 
standing.  The veteran was given gel cases for both feet.    

In March 1984, the veteran complained of a one day history of 
left foot pain.  No history of injury was noted.  Upon 
examination, pain was noted on the dorsal aspect of the mid 
left foot.  Range of motion was full with pain.  There was no 
crepitation or swelling.  The veteran was assessed as having 
left foot strain and prescribed Motrin.  In January 1986, the 
veteran signed a form indicating that she did not want a 
physical examination at separation from service.

In December 1997, the veteran filed a claim concerning stress 
fractures of both legs, which she indicated first manifested 
in March 1983.  The veteran did not indicate that she had 
sought any treatment for this condition. 

In a February 1998 letter to the RO, the veteran asserted 
that she had not yet been treated or seen by a physician for 
her condition.  The problem had only recently started.  

In March 1998, the veteran underwent a bone examination for 
VA purposes.  She reported that in basic training, she was 
given "soft" casts for both legs for two weeks.  The casts 
encompassed the legs, ankles, and feet.  At the end of this 
time she was taken off profile and went on regular duty.  She 
was not on profile for the rest of her active duty.  The 
veteran asserted that since being separated from the service, 
she had seen a doctor a couple of times about her feet. 

She occasionally had stiffness from the knee down and it was 
completely in the anterior of the legs, from the knee down to 
the foot.  She touched the tibia as she explained this.  The 
veteran stated that there was also a numbness like dead 
weight feeling in both legs.  She had not noticed any 
swelling, heat, redness, drainage, instability, or locking.  
The veteran took Advil for pain, which helped.  The pain was 
only occasional (every couple of months) and would last a few 
days.  The veteran had not missed any work due to the pain.  

Examination of the lower extremities revealed 5/5 strength.  
There was no edema or weakness.  There were positive reflexes 
and pulses.  The veteran had full range of motion in all 
lower extremities including the feet.  She did not have pes 
planus or tenderness upon palpation.  The veteran was able to 
walk on her heels, toes, and outside of the feet without 
difficulty.  X-rays of the tibia and fibula were normal.  
There were mild degenerative changes of the right great toe, 
otherwise negative.  An X-ray of the ankle was also normal.  
The veteran was diagnosed as having history of bilateral 
stress fractures.  The examiner also included the following 
text in the report:

In regards to the general remarks, no 
stress fractures were found on today's 
exam or on x-ray.  It would be pure 
speculation on my part to offer an 
opinion as to the onset of any such 
fractures.  

It was further noted that another VA physician was in 
agreement with these findings.   

By a March 1998 rating decision, the RO denied service 
connection for stress reaction of both feet, claimed as 
stress fractures of legs. 

In a January 1999 notice of disagreement, it was asserted 
that the veteran's stress fractures were directly related to 
bunions.  She was still experiencing pain in her feet and 
legs, and was apparently scheduled to undergo surgery on her 
right foot for her bunions.  Surgery was reportedly likely 
for her left foot as well.  The veteran reported that she had 
been seeking treatment from two private physicians.

By a March 1999 rating decision, the RO denied service 
connection for bunions.

In a March 1999 VA Form 9, the veteran again asserted that 
her stress fractures had first manifested in service.  She 
had not sought treatment in the years following active duty 
because she had been employed in jobs which did not require 
constant standing.  However, in late 1996, she was assigned 
to a position which required her to be on her feet 
constantly.  This caused a recurrence of the same symptoms 
she had experienced in 1983.  

II.  Analysis

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. § 1131 (West 1991).  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (1999).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  See also 
Rose v. West, 11 Vet. App. 169 (1998); Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

The threshold question to be addressed, in any case, is 
whether the veteran has presented a well-grounded claim.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  If he has not, the claim must fail, and 
there is no further duty to assist in any development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims which made 
clear that it would be error for the Board to proceed to the 
merits of a claim which is not well grounded.  Epps v. Brown, 
9 Vet. App. 341 (1996).  See Morton v. West, 12 Vet. 
App. 477, 480 (1999) (noting that the Federal Circuit, in 
Epps v. Gober, supra, "rejected the appellant's argument 
that the Secretary's duty to assist is not conditional upon 
the submission of a well-grounded claim").  See also 
Schroeder v. West, 12 Vet. App. 184 (1999) (en banc order).

The Court of Appeals for Veterans Claims has also held that 
in order to establish a claim for service connection is well 
grounded, there must be competent evidence of:  (1) a current 
disability (a medical diagnosis); (2) the incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus (that is, a connection or link) 
between the in-service injury or aggravation and the current 
disability.  Competent medical evidence is required to 
satisfy this third prong.  See Elkins v. West, 12 Vet. App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table), and Epps, supra.  Although the claim need not 
be conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.310(a) (1999); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Montgomery v. Brown, 4 Vet. App. 343 (1993).  

Besides establishing a well grounded claim pursuant to Caluza 
above, the chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. § 
3.303(b) if the condition is noted during service or during 
an applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997).

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet. App. 19 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions.  
Therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well grounded.  See, e.g., Voerth v. West, 13 Vet. App. 
117, 120 (1999) ("Unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, cannot 
form the basis of a well-grounded claim."); Heuer v. Brown, 
7 Vet. App. 379 (1995); Magana v. Brown, 7 Vet. App. 224 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

It is the Board's conclusion that the veteran has failed to 
submit evidence of a well-grounded claim for service 
connection for stress reaction of both feet, claimed as 
stress fractures of both legs.  The VA examination contained 
a diagnosis of "History of bilateral stress fractures."  
This diagnosis does not demonstrate that the physician, after 
listening to the patient's lay history and performing an 
examination, including x-rays, made a medical judgment based 
on both factors, that the appellant suffered from stress 
reaction of both feet which had its onset in service.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995).  Absent evidence of 
a current disability, there can be no well grounded claim.  
Caluza.  Moreover, while the veteran opined that stress 
reaction of both feet had its onset in service, her opinion 
as to etiology is insufficient to establish service 
connection.  The Court has held that lay persons cannot 
provide testimony where an expert opinion is required.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Nothing in 
the claims file indicates that the appellant is a health care 
professional, and there is no indication that she is a 
physician or otherwise has any specialized training or 
knowledge in the science of determining etiologies of any 
existing medical condition.  Therefore, the opinion she has 
offered is beyond her competence to make.  Black v. Brown, 10 
Vet. App. 279 (1997).  

In the absence of a well-grounded claim, there is no duty to 
assist the veteran further in the development of that claim.  
Grivois v. Brown, 6 Vet. App. 136 (1994). If a claim is not 
well grounded, the Board does not have jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet. App. 14 (1993).  
Accordingly, as a claim that is not well-grounded does not 
present a question of fact or law over which the Board has 
jurisdiction, the claim concerning entitlement to service 
connection for stress reaction of both feet, claimed as 
stress fractures of both legs, must be denied.


ORDER

A well-grounded claim not having been submitted, service 
connection for stress reaction of both feet, claimed as 
stress fractures of both legs, must be denied



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

